— Appeals by defendant from two judgments of the County Court, Suffolk County (Doyle, J.), both rendered May 15, 1979, convicting him of two counts of robbery in the first degree, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial, without a hearing, of the defendant’s motion to vacate his guilty pleas. Judgments affirmed. Under the circumstances of this case, the County Court did not abuse its discretion in denying, without a hearing, the defendant’s motion to withdraw his guilty pleas, particularly where the defendant’s contentions were fully set forth in his motion papers, he did not dispute his complicity in the underlying crimes and *691the record provided an unequivocal basis for the rejection of his claims (see People v Frederick, 45 NY2d 520, 524-525; People v Friedman, 39 NY2d 463; People v Tinsley, 35 NY2d 926; see, also, People v Harris, 79 AD2d 615). We have considered the defendant’s remaining contention and find it to be lacking in merit. Damiani, J. P., Lazer, Gulotta and Bracken, JJ., concur.